DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/572,581 and International Application Number PCT/JP2016/070551, each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 4 recites the limitation “the rolling surface of the rollers includes a concave surface having an arc-shaped cross section.” This is not supported in either the originally filed Specification or Claims of ‘581 or ‘551.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble to claim 1 recites “an apparatus for manufacturing a rolling bearing unit that presses other end surface …” It is unclear as to whether Applicant intends “that” to refer to the ‘apparatus’ or the ‘rolling bearing unit.’ For the purposes of this Office Action, Examiner will interpret the limitation as “an apparatus for manufacturing a rolling bearing unit, wherein the apparatus is operable to press an other end surface …’
Claim 1 recites the limitation “a forming die for forming a caulking section that is formed by combining a plurality of forming die elements disposed … about a central axis of the hub main body …” in the second paragraph after the preamble. The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends “that” to refer to the ‘forming die’ or the ‘caulking section.’ Secondly, the preamble of the claim is directed towards ‘an apparatus for manufacturing a rolling bearing unit … formed on other portion of a hub main body.” The preamble sets forth the claimed ‘apparatus’ being separate from the ‘hub main body.’ However, the limitation expressly defines the ‘forming die elements’ in relation to the ‘hub main body,’ making the ‘hub main body’ to 
Claim 1 further recites the limitation “a pressing unit that includes a plurality of rollers in the circumferential direction about the central axis of the hub main body …” The limitation is indefinite because the preamble of the claim is directed towards ‘an apparatus for manufacturing a rolling bearing unit … formed on other portion of a hub main body.” The preamble sets forth the claimed ‘apparatus’ being separate from the ‘hub main body.’ However, the limitation expressly defines the ‘plurality of rollers’ in relation to the ‘hub main body,’ making the ‘hub main body’ to be a required element of the claimed ‘apparatus.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a pressing unit that includes a plurality of rollers to be located in the circumferential direction about the central axis of the hub main body …”
Claim 1 further recites the limitation “a driving mechanism for the pressing unit that applies a driving force to the pressing unit …” It is unclear as to whether Applicant intends “that” to refer to the ‘driving mechanism’ or the ‘pressing unit.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a driving mechanism for the pressing unit, wherein the driving mechanism is capable of applying a driving force to the pressing unit …”
Claim 2 recites “wherein each of the rollers is disposed on a circumference about the central axis of the hub main body …” The limitation is indefinite because the preamble of the claim is directed towards ‘an apparatus for manufacturing a rolling 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 – 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosco (U.S. Patent Application Publication Number 2013/0174422).
As to claim 1, Bosco teaches an apparatus for manufacturing a rolling bearing unit (abstract), the apparatus comprising: a forming die for forming a caulking section (figure 3, elements 20 and 22being the ‘forming die’; page 2, paragraphs 34 – 35), wherein the forming die comprises a plurality of forming die elements for being disposed side by side in a circumferential direction about a central axis of a hub main body of the rolling bearing unit and disposable in an axial direction independently with each other (figures 3 and 4, elements 21 being the ‘forming die elements’; page 2, paragraphs 27, 30, and 32); a pressing unit that includes a plurality of rollers to be located in the circumferential direction about the central axis of the hub main body and that causes the 
Regarding the functional language recited in the preamble and last paragraph of the claim, it is the position of the Examiner that the apparatus of Bosco may be used in the manner recited by the preamble and last paragraph.
As to claim 2, Bosco teaches that each of the rollers are configured to be disposed on a circumference about the central axis of the hub main body with a rotationally symmetrical positional relation about the central axis of the hub main body (figure 3, elements 41).
As to claim 3, Bosco teaches that a total number of the rollers are smaller than a total number of the forming die elements (figures 3 and 4, elements 41; page 2, paragraph 36).
As to claim 5, Bosco teaches that the apparatus may be used to manufacture a rolling bearing unit for a vehicle (page 1, paragraph 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726